SNYDER, Judge.
This is a dissolution action in which the circuit court of Jefferson County decreed that the parties be legally separated, divided the marital property, and denied maintenance and attorneys fees to the husband appellant. The husband, in his appeal, claims the trial court erred in its division of the marital property and in failing to award him maintenance and attorneys fees. No appeal was taken from the legal separation portion of the judgment.
After a thorough review of the transcript and the briefs of the parties, this court finds that the judgment was supported by substantial evidence, was not against the weight of the evidence and contained no error of law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976); Rule 73.01.
An extended discussion of the facts and law of the case would have no precedential value.
Therefore, the judgment of the trial court is affirmed as authorized by Rule 84.16(b).
STEWART, P. J., and CRIST, J., concur.